DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Response to Amendment
The amendment filed on 03/03/2021 has been entered. Claims 1-12 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-12 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“each pixel included in said at least one projection face” conflicts with the antecedent limitations that describe “samples” rather than pixels. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20190166382) (hereinafter He) in view of Hanhart et al. (US 20200322632) (hereinafter Hanhart).
Regarding claim 1, He teaches A video processing method comprising: 
receiving a part of a bitstream (see He paragraph 3 regarding receiving 360 video content bitstream); 
decoding the part of the bitstream to generate a reconstructed projection-based frame with at least one projection face and at least one padding region packed in a projection layout of a 360-degree Virtual Reality (360 VR) projection (see He paragraph 59 regarding receiving and decoding 360 video content in bitstream in geometries including cubemap and paragraph 84 regarding cubemap face with face region and padding region); 
obtaining chroma sampling position information that is signaled via the bitstream (see He paragraph 84-86 regarding chroma sample position information considerations and calculations in the application of padding in the cubemap geometry structure, indicating that chroma sampling position information is obtained by its utilization); and
wherein at least one of the target chroma sample position, the first chroma sample position and the second chroma sample position is determined according to the chroma sampling position information (see He paragraphs 84-86 and figure 20 regarding various padding applications and determinations of associating a current chroma sample, a padding chroma sample, as first and second chroma sample positions).
However, He does not explicitly teach a blending process as needed for the limitations of claim 1. 
Hanhart, in a similar field of endeavor, teaches performing, by a blending circuit, a blending process for generating a blended chroma sample value at a target chroma sample position by blending a first chroma sample value obtained for a first chroma sample position in said at least one projection face of the reconstructed projection-based frame and a second chroma sample value obtained for a second chroma sample position in said at least one padding region of the reconstructed projection-based frame (see Hanhart paragraphs 39, 60, and 86-87 regarding sample blending duplicated samples- one face and one ,
each pixel included in said at least one projection face is derived from a projection of a sphere (see Hanhart paragraphs 39, 60, and 86-87 regarding sample blending duplicated samples- one face and one padding sample duplicated from the face- at face discontinuities of padded projection formats, so that each pixel in the projection face is derived from a spherical projection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of He to include the teaching of Hanhart by incorporate the blending at the face boundaries and padding regions in He. One of ordinary skill would recognize that both He and Hanhart operate in the field of cubemap projections and are directed towards smoothing the seams across different faces of the projection.
One would be motivated to combine these teachings in order to reduce seam artifacts across projection faces (see Hanhart paragraph 3). 
Regarding claim 2, the combination of He and Hanhart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of He and Hanhart teaches wherein the chroma sampling position information signaled via the bitstream and referenced by the blending process is a flag of the blending process (see Hanhart paragraph 66 regarding flag signaling of face discontinuity flitering, where in combination with He, the chroma sampling positions would be known to be blending in the projection reconstruction and signaled, broadly understood to be a flag).

Regarding claim 3, the combination of He and Hanhart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of He and Hanhart teaches wherein the chroma sampling position information signaled via the bitstream and referenced by the blending process is a flag of a chroma format conversion process (see He paragraph 4 regarding chroma format conversion process performed based on sample location in cubemap format- in combination with Hanhart, the sampling position acts as a signaling piece of information referenced by the blending process and used in the chroma format conversion process- broadly, the sampling position information may be understood to be a flag).
Regarding claim 4, the combination of He and Hanhart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of He and Hanhart teaches wherein the chroma sampling position information signaled via the bitstream and referenced by the blending process is a flag of a projection format conversion process (see He paragraph 3 regarding chroma format conversion process performed based on sample location in cubemap format- in combination with Hanhart, the sampling position acts as a signaling piece of information referenced by the blending process and used in the chroma format conversion process- broadly, the sampling position information may be understood to be a flag).
Regarding claim 7, the combination of He and Hanhart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the target chroma sample position is different from the first chroma sample position and the second chroma sample position (see He paragraphs 84-86 and figure 20 regarding various padding applications and determinations of associating a current chroma sample, a padding chroma sample, and a sample across a face, such that when a current sample is used to pad point K2, and then point K is used to pad point P6, point P6 is a target sample position different from the first and second positions).
Regarding claim 10, He teaches A video processing method comprising: 
receiving a part of a bitstream (see He paragraph 3 regarding receiving 360 video content bitstream); 
decoding the part of the bitstream to generate a reconstructed projection-based frame with at least one projection face and at least one padding region packed in a projection layout of a 360-degree Virtual Reality (360 VR) projection (see He paragraph 59 regarding receiving and decoding 360 video content in bitstream in geometries including cubemap and paragraph 84 regarding cubemap face with face region and padding region); 
regarding a target pixel, finding a plurality of corresponding pixels in the reconstructed projection-based frame (see He paragraphs 84-86 and figure 20 regarding various padding applications and determinations of associating a current chroma sample at a pixel with a padding chroma sample at a pixel), 
wherein the target pixel and the corresponding pixels are mapped to a same point on a sphere, the corresponding pixels comprise a first pixel and a second pixel, the first pixel is located within said at least one projection face of the reconstructed projection-based frame (see He paragraphs 84-86 and figure 20 regarding various padding applications and ;
the second pixel is located within said at least one padding region of the reconstructed projection-based frame (see He paragraphs 84-86 and figure 20 regarding various padding applications and determinations of associating a current chroma sample at a pixel with a padding chroma sample at a pixel, mapped to the same point on the sphere);
However, He does not explicitly teach a blending process as needed for the limitations of claim 10. 
Hanhart, in a similar field of endeavor, teaches wherein each pixel included in said at least one projection face is derived from projection of a sphere (see Hanhart paragraphs 39, 60, and 86-87 regarding sample blending duplicated samples- one face and one padding sample duplicated from the face- at face discontinuities of padded projection formats, so that each pixel in the projection face is derived from a spherical projection);
generating a blended pixel value by blending pixel values of the corresponding pixels; and setting a pixel value of the target pixel by the blended pixel value (see Hanhart paragraphs 39, 60, and 86-87 regarding sample blending duplicated samples- one face and one padding sample- at face discontinuities of padded projection formats, where in combination with He, the chroma sampling positions would be known to be blending in the projection reconstruction. With He, which duplicates and fills pixels based on a target, the end fill result of the padding pixel may be a blended result of the first and second samples instead of a direct copy).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of He to include the teaching of 
One would be motivated to combine these teachings in order to reduce seam artifacts across projection faces (see Hanhart paragraph 3). 
Regarding claim 11, the combination of He and Hanhart teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of He and Hanhart teaches wherein the target pixel is requested by a rendering process (see Hanhart paragraphs 39, 60, and 86-87 regarding sample blending duplicated samples- one face and one padding sample- at face discontinuities of padded projection formats. In combination with He's teaching on chroma sample position information, it is understood that this information may include chroma sample position information as a factor in the blending process, which is a rendering process).
One would be motivated to combine these teachings in order to reduce seam artifacts across projection faces (see Hanhart paragraph 3). 
Regarding claim 12, the combination of He and Hanhart teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of He and Hanhart teaches wherein the target pixel is requested by a projection format conversion process (see He paragraph 3 regarding chroma format conversion process performed based on sample location in cubemap format- in combination with Hanhart, the pixel acts as a signaling piece of information referenced by the blending process and used in the chroma format conversion process).
Claim 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20190166382) (hereinafter He) in view of Hanhart et al. (US 20200322632) (hereinafter Hanhart), further in view of Ollier et al. (US 20190230283) (hereinafter Ollier).
Regarding claim 5, the combination of He and Hanhart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of He and Hanhart does not explicitly teach the target position of a sample as needed for the limitations of claim 5. 
Ollier, in a similar field of endeavor, teaches wherein the target chroma sample position is identical to the first chroma sample position, and the blending process updates the first chroma sample value by the blended chroma sample value (see Ollier paragraph 77 regarding blending pixels at both sides of boundary with each other in a projection, such that a single target pixel on one side may be considered the first position being updated with a blend with the second position- in combination with He and Hanhart, this may be applied to the projection format pixels between the padding and face region).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of He and Hanhart to include the teaching of Ollier by incorporating the blending between two stitched images at a boundary as blending between both the face and the padding so that a single target pixel on one side may be considered the first position being updated with a blend with the second position . One of ordinary skill would recognize that Ollier is directed to smoothing a seam at a boundary separation between a projection format image, and is therefore analogous to He and Hanhart.
One would be motivated to combine these teachings in order to promote continuity at a boundary between two distinct parts of a desired seamless image (see Ollier paragraph 77).
Regarding claim 6, the combination of He and Hanhart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of He and Hanhart does not explicitly teach the target position of a sample as needed for the limitations of claim 6. 
Ollier, in a similar field of endeavor, teaches wherein the target chroma sample position is identical to the second chroma sample position, and the blending process updates the second chroma sample value by the blended chroma sample value (see Ollier paragraph 77 regarding blending pixels at both sides of boundary with each other in a projection, such that a single target pixel on one side may be considered the first position being updated with a blend with the second position- in combination with He and Hanhart, this may be applied to the projection format pixels between the padding and face region).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of He and Hanhart to include the teaching of Ollier by incorporating the blending between two stitched images at a boundary as blending between both the face and the padding so that a single target pixel on one side may be considered the first position being updated with a blend with the second position . One of ordinary skill would recognize that Ollier is directed to smoothing a seam at a boundary separation between a projection format image, and is therefore analogous to He and Hanhart.
One would be motivated to combine these teachings in order to promote continuity at a boundary between two distinct parts of a desired seamless image (see Ollier paragraph 77).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20190166382) (hereinafter He) in view of Hanhart et al. (US 20200322632) (hereinafter Hanhart), further in view of Kim et al. (US 20180249164) (hereinafter Kim).
Regarding claim 8, He teaches A video processing method comprising: 
receiving a bitstream (see He paragraph 3 regarding receiving 360 video content bitstream); 
decoding one part of the bitstream to generate a first reconstructed projection-based frame with at least one projection face and at least one padding region packed in a projection layout of a 360-degree Virtual Reality (360 VR) projection (see He paragraph 59 regarding receiving and decoding 360 video content in bitstream in geometries including cubemap and paragraph 84 regarding cubemap face with face region and padding region);
However, He does not explicitly teach a blending process as needed for the limitations of claim 8. 
Hanhart, in a similar field of endeavor, teaches performing, by a blending circuit, a blending process upon the first reconstructed projection-based frame, comprising: 
generating a blended pixel value by blending a first pixel value obtained for a first pixel position in said at least one projection face of the first reconstructed projection-based frame and a second pixel value obtained for a second pixel position in said at least one padding region of the first reconstructed projection-based frame (see Hanhart paragraphs 39, 60, and 86-87 regarding sample blending duplicated samples- one face and one padding sample- at face discontinuities of padded projection formats, where in combination with He, the chroma sampling positions would be known to be blending in the projection reconstruction); 
wherein each pixel included in said at least one projection face is derived from projection of a sphere (see Hanhart paragraphs 39, 60, and 86-87 regarding sample blending duplicated samples- one face and one padding sample duplicated from the face- at face ;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of He to include the teaching of Hanhart by incorporate the blending at the face boundaries and padding regions in He. One of ordinary skill would recognize that both He and Hanhart operate in the field of cubemap projections and are directed towards smoothing the seams across different faces of the projection.
One would be motivated to combine these teachings in order to reduce seam artifacts across projection faces (see Hanhart paragraph 3). 
However, the combination of He and Hanhart does not explicitly teach using blended values as references in inter-prediction as needed for the limitations of claim 8. 
Kim, in a similar field of endeavor, teaches decoding another part of the bitstream to generate a second reconstructed projection-based frame (see Kim paragraph 22 regarding cube map decoding mode, and paragraph 28 regarding inter-coding mode using prediction reference from previously coded frame, indicating first and second frames), 
wherein the blended pixel value is used by inter prediction involved in generation of the second reconstructed projection-based frame (see Kim paragraph 22 regarding padded cube map reference image used to predict content of input image and paragraph 28 regarding inter-coding mode using prediction reference from previously coded frame- in combination with He and Hanhart, this may be the padded and blended pixel value).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of He and Hanhart to include the teaching of Kim by having the frame with the blended pixel values be used as a reference 
One would be motivated to combine these teachings in order to provide coding techniques for multiview video (see Kim paragraph 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20190166382) (hereinafter He) in view of Hanhart et al. (US 20200322632) (hereinafter Hanhart), further in view of Nagumo et al. (US 20160373740) (hereinafter Nagumo).
Regarding claim 9, He teaches A video processing method comprising: 
receiving a bitstream (see He paragraph 3 regarding receiving 360 video content bitstream);  
decoding one part of the bitstream to generate a first reconstructed projection-based frame with at least one projection face and at least one padding region packed in a projection layout of a 360-degree Virtual Reality (360 VR) projection (see He paragraph 59 regarding receiving and decoding 360 video content in bitstream in geometries including cubemap and paragraph 84 regarding cubemap face with face region and padding region);
However, He does not explicitly teach a blending process as needed for the limitations of claim 9. 
Hanhart, in a similar field of endeavor, teaches performing, by a blending circuit, a blending process upon the first reconstructed projection-based frame, comprising: 
generating a blended pixel value by blending a first pixel value obtained for a first pixel position in said at least one projection face of the first reconstructed projection-based frame and a second pixel value obtained for a second pixel position in said at least one padding region of the first reconstructed projection-based frame (see Hanhart paragraphs 39, ; 
wherein each pixel included in said at least one projection face is derived from projection of a sphere (see Hanhart paragraphs 39, 60, and 86-87 regarding sample blending duplicated samples- one face and one padding sample duplicated from the face- at face discontinuities of padded projection formats, so that each pixel in the projection face is derived from a spherical projection); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of He to include the teaching of Hanhart by incorporate the blending at the face boundaries and padding regions in He. One of ordinary skill would recognize that both He and Hanhart operate in the field of cubemap projections and are directed towards smoothing the seams across different faces of the projection.
One would be motivated to combine these teachings in order to reduce seam artifacts across projection faces (see Hanhart paragraph 3). 
However, the combination of He and Hanhart does not explicitly teach restricting the blended pixels for inter-prediction as needed for the limitations of claim 9. 
Nagumo, in a similar field of endeavor, teaches decoding another part of the bitstream to generate a second reconstructed projection-based frame (see Nagumo paragraph 90 regarding multiview decoding device, and 159 regarding inter prediction, indicating first and second frames- in combination with He and Hanhart, this may be for projection frames), 
wherein the first reconstructed projection-based frame acts as a reference frame used by inter prediction (see Nagumo paragraph 90 regarding multiview decoding device, and 159 regarding inter prediction, indicating a first frame as a whole used as a reference frame), and 
the blended pixel value is not used by inter prediction involved in generation of the second reconstructed projection-based frame (see Nagumo paragraph 90 regarding multiview decoding device, and 159 regarding inter prediction restriction for a particular block based on complexity- in combination with He and Hanhart, where the location of blended pixels are known, one of ordinary skill would be able to restrict using blocks with blended pixel values as reference candidates in inter prediction).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of He and Hanhart to include the teaching of Nagumo by having the blended pixel values detected and flagged for restriction in inter-prediction. Nagumo teaches restricting blocks according to complexity, or the problematic effects of using those blocks in inter-prediction. One of ordinary skill would be able to recognize similar motivations in restricting blended pixel values. Nagumo is directed to multiview coding, and therefore operates in the same field of endeavor as He and Hanhart. 
One would be motivated to combine these teachings in order to provide methods relating to multiview decoding (see Nagumo paragraph 90).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483